OPINION
ONION, Judge.
This is an appeal from an order entered in a habeas corpus proceeding seeking reduction of bail.
The appellant stands charged by separate indictments with the offenses of delivery of a dangerous drug (LSD), sale of marihuana and possession of marihuana. Bail was set for these offenses in amounts of $50,000, $25,000 and $10,000, respectively.
After a hearing on the habeas application the court reduced the bail required in the first two cases to $15,000 in each case, and refused to reduce the bail of $10,000 set in the third case.
From such order appellant has immediately appealed to this court contending the amount fixed by the court after the habeas hearing was “unreasonably high” and “oppressive” and praying for further reduction of bail.
This is a companion case to Ex parte Morgan, 461 S.W.2d 406, this day decided, and for the same reasons set forth there we cannot conclude the appellant is entitled to relief nor do we believe the trial court abused its discretion.
The judgment is affirmed.